Citation Nr: 0608034	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  02-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for left knee chondromalacia. 

2.  Entitlement to a disability rating in excess of 10 
percent for right knee chondromalacia.

3.  Entitlement to service connection for a disabilities of 
both hips, both feet, and the low back, claimed as secondary 
to service-connected chondromalacia of the knees.

4.  Entitlement to service connection for hyperextended 
mandibular joint.

5.  Entitlement to service connection for amalgam tattoo of 
the right mandibular gingival.

6.  Entitlement to service connection for a skin disorder, 
claimed as impetigo.

7.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder and schizoaffective 
disorder.

8. Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for tardive dyskinesia.

10.  Entitlement to service connection for a dislocated 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1977 to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A motion to advance this case on the Board's docket, was 
granted by the Board in September 2002, for good cause.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

The case was previously before the Board in July 2003, when 
it was remanded for retrieval of medical records identified 
by the veteran.  The requested development has been completed 
with respect to the issues involving entitlement to service 
connection for a dislocated shoulder, a psychiatric disorder, 
tinnitus, and tardive dyskinesia.  The Board now proceeds 
with its review of the appeal with respect to these issues.    

The issues of entitlement to increased rating for the 
veteran's service-connected bilateral knee disorder, and the 
issues involving service connection for disabilities of both 
hips, both feet, the low back, skin disorder, a hyperextended 
mandibular joint, and an amalgam tattoo of the right 
mandibular gingival are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of any shoulder disorder, 
psychiatric disorder, tinnitus, or tardive dyskinesia during 
active service.

2.  There is no medical evidence that a psychosis manifested 
within a year after the veteran separated from active 
service.

3.  There is no competent medical evidence linking any 
shoulder disorder, psychiatric disorder, tinnitus, or tardive 
dyskinesia to active military service.  


CONCLUSIONS OF LAW

1.  Tinnitus, tardive dyskinesia, and a dislocated shoulder 
were not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2005).  

2.  A psychiatric disorder, to include bipolar disorder and 
schizoaffective disorder, was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to the 
veteran in May 2001, May 2004, September 2004, and October 
2004 satisfied the duty to notify provisions.  The RO has 
obtained a large volume of medical evidence, including 
private medical records, VA medical records, and the 
veteran's service medical records and there is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Psychoses may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

There is a considerable volume of medical evidence of record 
including private medical records, VA medical records, and 
the veteran's service medical records.  Most of the competent 
medical evidence of record relates to treatment of the 
veteran's psychiatric disorders subsequent to service.   

The preponderance of the evidence is against the veteran's 
claims for service connection for tinnitus, tardive 
dyskinesia, and a dislocated shoulder.  There is simply no 
evidence that the veteran had any of these disorders during 
active military service.  The veteran's service medical 
records have been obtained and are complete.  There is no 
evidence of the claimed disabilities during service.  In July 
1981 a separation examination of the veteran was conducted.  
The veteran's upper extremities were evaluated as normal, and 
there was no indication of any complaints of any tinnitus, 
tardive dyskinesia, and a dislocated shoulder at the time of 
separation.  Moreover, for all the volume of medical evidence 
of record, there is no evidence of current disabilities as 
claimed by the veteran and accordingly no medical evidence of 
a nexus.  Accordingly, service connection for tinnitus, 
tardive dyskinesia, and a dislocated shoulder must be denied.  

The preponderance of the evidence is also against the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder.  The overwhelming evidence of record, 
both medical and the veteran's own correspondence, clearly 
establishes that the veteran currently has a psychiatric 
disability.  The evidence of record clearly shows that the 
veteran suffers from a psychosis which is variously diagnosed 
as bipolar disorder with psychotic features, or 
schizoaffective disorder.  Private medical records show 
treatment and numerous hospitalizations for the veteran's 
psychosis.  The earliest medical evidence of record showing 
any such diagnosis are private hospital records dated in 
1991.  As noted above, the veteran was released from service 
in 1981.

There is no evidence showing that the veteran's psychosis 
became manifest during service or within the first year after 
his separation from service.  The veteran's service medical 
records do not show any complaints of, or treatment for, any 
psychiatric symptoms during service.  On the July 1981 
separation examination report the veteran's psychiatric 
evaluation was "normal," with no abnormalities noted by the 
examining physician.  The veteran specifically denied a 
personal history of psychosis and did not report having any 
psychiatric symptoms on the accompanying report of medical 
history.  

VA medical records dated in 1981 and 1982, which is in the 
first year after the veteran separated from military service, 
have been obtained.  These records show treatment for the 
veteran's service-connected knee disability, but there is no 
indication that the veteran had any diagnosis, or symptoms, 
of a psychiatric disorder at that time.  

In December 2000, the veteran's private psychiatrist 
submitted a letter which stated that the veteran has "a 
psychotic disorder that appears to have originated from the 
time that he was in the military."  The use of the word 
"appears" reflects that the opinion is somewhat speculative 
and, as the psychiatrist did not cite to any medical records, 
his opinion appears to be based solely on the unsupported 
medical history provided by the veteran.  The preponderance 
of the evidence is against the claim.  There is no evidence 
of the current psychosis during service or in the first 
decade after the veteran separated from service.  There is no 
competent medical evidence linking the veteran's current 
psychosis to service.  The veteran has also claimed that 
various events during service such as medical inoculations 
and alleged electroconvulsive therapy caused his psychosis.  
There is no medical evidence linking the current disability 
to any inoculations, and no evidence of electroconvulsive 
therapy during service.  The veteran also claims that pain 
from his service-connected knee disability has caused his 
psychosis, but there is no competent medical evidence which 
links the veteran's psychosis to his knee disability.  
Accordingly, service connection for a psychiatric disorder, 
to include bipolar disorder with psychotic features, or 
schizoaffective disorder, must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against these claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for dislocated shoulder, a psychiatric 
disorder, tinnitus, and tardive dyskinesia is denied.  


REMAND

The veteran recently submitted a medical release form 
directly to the Board for recent private medical treatment of 
his knees, hips, and back.  In view of the nature of the 
veteran's claims, these records of treatment should be 
obtained and associated with the claims folder.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991).

Recent correspondence from the veteran indicates that his 
service-connected knee disabilities have increased in 
severity since the last VA Compensation and Pension 
examination was conducted.  Moreover, VA examinations are 
required with respect to some of the veteran's claims for 
entitlement to service connection.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran's 
recent medical treatment records from Dr. 
Tappan as indicated on VA Form 21-4142, 
signed by the veteran in February 2006.  
All information obtained should be made 
part of the file.   

2.  The veteran must be scheduled for an 
examination to determine the current 
severity of his service-connected 
bilateral knee disorder and to determine 
whether there are any disorders of his 
feet, ankles, hips, and low back which are 
related to the bilateral knee disorder.  
The Disability Examination Worksheet for a 
joints examination should be used by the 
examiner.  The examiner should review 
pertinent information in the claims folder 
and, if any current disability of the 
feet, ankles, hips, or low back is found, 
offer an opinion as to whether there is a 
50 percent probability or greater that any 
such disorder is related to, or caused by 
the service-connected bilateral knee 
disability.

3.  The veteran should be accorded a skin 
examination.  The Disability Examination 
Worksheet for skin diseases should be used 
by the examiner.  The examiner should 
review pertinent information in the claims 
folder, to include the service medical 
records and the report of the VA skin 
examination done shortly after the 
veteran's release from service in 1981, 
and offer an opinion as to whether there 
is a 50 percent probability or greater 
that any current skin disorder is related 
to the skin disorders treated during 
service, including the rash that was noted 
on separation examination.

4.  The veteran should be accorded a 
dental examination.  The report of 
examination should indicate if there is 
any current disability manifested by 
hyperextended mandibular joint and/or 
amalgam tattoo of the right mandibular 
gingival.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should review pertinent information in the 
claims folder, to include the service 
dental records, and offer an opinion as to 
whether there is a 50 percent probability 
or greater that any current dental 
condition began during the veteran's 
military service or is related to such 
service.

5.  Following the above, the RO should 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


